Citation Nr: 0931909	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  00-14 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


	THE ISSUE		

Entitlement to an initial evaluation in excess of 10 percent 
prior to February 3, 2009, and in excess of 20 percent since 
then, for a disability of the thoracolumbar spine.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and K.A.




ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1982 to February 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 1999 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, which established entitlement to service 
connection for the claimed disability as 10 percent 
disabling.  

In May 2004, the Veteran testified before the undersigned 
Acting Veteran's Law Judge, designated by the Chairman of the 
Board to conduct that hearing and to render a final 
determination in this case.  38 U.S.C.A. § 7102 (West 2002).  
A transcript of the testimony offered at this hearing has 
been associated with the record.  

This matter was last before the Board in December 2004 when 
it was remanded for further development.  That development 
has been completed and the matter is now ready for 
consideration.

In a March 2009 rating decision, the RO increased the 
evaluation of this disability to 20 percent, effective 
February 3, 2009, the date of a VA examination report showing 
that this disability had increased in severity.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  Because the 
maximum benefit was not granted, the issue of entitlement to 
a higher evaluation remains on appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).

The Board notes that Social Security Administration (SSA) 
records contained within the claims file reasonably raise a 
claim for a total disability evaluation based on individual 
unemployability (TDIU), although the Veteran has provided 
varying reasons as to his reasons for employment 
difficulties.  See Roberson v. Principi, 251 F.3d 1378, 1384 
(Fed. Cir. 2001) (holding that once a veteran submits 
evidence of a medical disability and submits a claim for an 
increased disability rating with evidence of unemployability, 
VA must consider a claim for TDIU).  This claim is not 
necessarily inextricably intertwined with the initial rating 
case on appeal, and may be properly referred for appropriate 
development and adjudication.  See Rice v. Shinseki, 22 Vet. 
App. 447, 454 (2009) (noting in a footnote that initial 
ratings and TDIU claims may be separately adjudicated).  The 
TDIU claim, therefore, is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Prior to May 17, 2002, the credible lay and medical 
evidence established that the Veteran's service-connected 
lumbar spine disability was manifested by no more than slight 
limitation of motion, mild intervertebral disc syndrome 
(IVDS) and/or a lumbosacral strain with characteristic pain 
on motion.  

2.  For the time period from May 17, 2002 to February 2, 
2009, the Veteran's service-connected thoracolumbar spine 
disability has been manifested by severe, recurrent attacks 
of IVDS.  

3.  For the time period since February 3, 2009, the Veteran's 
service-connected thoracolumbar spine disability may be more 
favorably evaluated based upon the IVDS chronic orthopedic 
manifestation of severe limitation of motion, and the IVDS 
chronic manifestation of right and left lower extremity 
radiculopathy. 


CONCLUSIONS OF LAW

1.  Prior to May 17, 2002, the criteria for a rating in 
excess of 10 percent for a disability of the thoracolumbar 
spine disability have not been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 4.1-14, 
Diagnostic Codes 5292, 5293 and 5295 (in effect prior to 
September 26, 2003).

2.  From May 17, 2002 to February 2, 2009, the criteria for a 
40 percent rating, but no higher, for a disability of the 
thoracolumbar spine disability have been met.  38 U.S.C.A. 
§§ 1155, 5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 4.1-14, 
Diagnostic Codes 5292, 5293 and 5295 (in effect prior to 
September 26, 2003); 38 C.F.R. § 3.321, 4.1-14, 4.25, 4.26, 
Diagnostic Code 5293 (effective from September 23, 2002 to 
September 25, 2003); Diagnostic Codes 5235-5243 (effective 
from September 26, 2003).

3.  For the time period since February 3, 2009, the criteria 
for a 40 percent rating for the IVDS chronic orthopedic 
manifestation of severe limitation of motion, a 10 percent 
rating for the IVDS chronic neurologic manifestation of right 
lower extremity radiculopathy, and a 10 percent rating for 
the IVDS chronic neurologic manifestation of left lower 
extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 
5107, 5110 (West 2002); 38 C.F.R. §§ 3.321, 4.1-14, 
Diagnostic Codes 5292, 5293 and 5295 (in effect prior to 
September 26, 2003); 38 C.F.R. § 3.321, 4.1-14, 4.25, 4.26, 
Diagnostic Code 5293 (effective from September 23, 2002 to 
September 25, 2003); Diagnostic Codes 5235-5243 (effective 
from September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
38 U.S.C.A. § 5103(a) notice no longer required because the 
purpose that the notice is intended to serve has been 
fulfilled.  Dingess v. Nicholson, 19 Vet. App. 473, 290 
(2006); Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Rice v. 
Shinseki, 22 Vet. App. 447 (2009).

Moreover, the record shows that the appellant was represented 
by a Veteran's Service Organization and its counsel 
throughout the adjudication of the claim.  See Overton v. 
Nicholson, 20 Vet. App. 427 (2006).

VA has obtained the Veteran's service treatment records, VA 
records and SSA disability records.  VA has assisted the 
Veteran in obtaining evidence, afforded the Veteran physical 
examinations, obtained medical opinions as to the severity of 
his disability, and afforded the Veteran the opportunity to 
give testimony before the Board.  All known and available 
records relevant to the issue on appeal have been obtained 
and associated with the Veteran's claims file.  The Veteran 
has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4.  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."  Id.

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).

If there is disagreement with the initial rating assigned 
following a grant of service connection, separate ratings can 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original 
or an increased rating remains in controversy when less than 
the maximum available benefit is awarded). Reasonable doubt 
as to the degree of disability will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3.

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. 
§ 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

The Veteran first filed his claim for service connection of 
his thoracolumbar disability in December 1998.  While the 
Veteran's appeal was pending, VA revised regulations for 
evaluating disabilities of the spine.  The Court in DeSousa 
v. Gober, 10 Vet. App. 461, 467 (1997), held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing ...  regulation," but the Board shall 
continue to adjudicate whether a claimant would "receive a 
more favorable outcome, i.e., something more than a denial of 
benefits, under the prior law and regulation."  Accordingly, 
the Veteran's claim will be adjudicated under the old 
regulation for any period prior to the effective date of the 
new diagnostic codes, as well as under the new diagnostic 
code for the period beginning on the effective date of the 
new provisions.  Wanner v. Principi, 17 Vet. App. 4, 9 
(2003).

Under the rating criteria in effect prior to September 23, 
2002, IVDS was rated as follows:

Pronounced; with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, 
or other neurological findings appropriate to site 
of diseased disc, little intermittent 
Relief..................................... 60

Severe; recurring attacks, with intermittent 
relief ........................ 40

Moderate; recurring attacks 
..................................................
........ 20

Mild    
..................................................
......................................... 10

Postoperative, cured 
..................................................
..................... 0

38 C.F.R. § 4,71a, Diagnostic Code 5293 (2002).

Under the rating criteria in effect prior to September 25, 
2003, spine, limitation of motion of, lumbar was rated as 
follows:

Severe 
................................................
........................................... 40

Moderate    
................................................
.................................... 20

Slight    
................................................
......................................... 10

38 C.F.R. § 4.71a Diagnostic Code 5292 (2002).

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.

As an equitable point of reference, the Board notes that for 
VA rating purposes normal range of motion of the 
thoracolumbar spine is flexion to 90 degrees, extension to 30 
degrees, lateral flexion to 30 degrees in each direction and 
rotation to 30 degrees in each direction.  See 38 C.F.R. § 
4.71a, Plate V.

Under the rating criteria in effect prior to September 25, 
2003, lumbosacral strain was rated as follows:

Severe; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing 
position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity 
of joint space, or some of the above with 
abnormal mobility on forced motion 
.................................... 40

With muscle spasm on extreme forward bending, 
loss of lateral spine motion, unilateral, in 
standing position ............................... 
20

With characteristic pain on motion 
............................................... 
10

With slight subjective symptoms only 
............................................ 0

38 C.F.R. § 4.71, Diagnostic Code 5295 (2002).

Under the rating criteria in effect from September 23, 2002 
through September 25, 2003, IVDS was rated as follows:

Evaluate IVDS (preoperatively or postoperatively) either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under Sec. 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total 
duration of at least six weeks during the past 12 
months 
.................................................
. 60

With incapacitating episodes having a total 
duration of at least four weeks but less than six 
weeks during the past 12 months ............ 40

With incapacitating episodes having a total 
duration of at least two weeks but less than four 
weeks during the past 12 months .......... 20

With incapacitating episodes having a total 
duration of at least one week but less than two 
weeks during the past 12 months ............ 10

Note (1): For purposes of evaluations under 5293, an 
incapacitating episode is a period of acute signs and 
symptoms due to IVDS that requires bed rest prescribed by a 
physician and treatment by a physician.  "Chronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.

Note (2): When evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.

Note (3): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.

38 C.F.R. § 4.71a Diagnostic Code 5293 (2003).

Following September 25, 2003, either the General Rating 
Formula for Diseases and Injuries of the Spine, or the 
Formula for Rating IVDS Based on Incapacitating Episodes, 
would apply.

The General Rating Formula for Diseases and Injuries of the 
Spine is as follows:

(For diagnostic codes 5235 to 5243 unless 5243 is evaluated 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes): With or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine  
................................... 100

Unfavorable ankylosis of the entire thoracolumbar 
spine ............. 50

Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis 
of the entire thoracolumbar spine 
.................................. 40

Forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire 
cervical spine ............................ 30

Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical 
spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion 
of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the 
cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or abnormal 
kyphosis 
.................................................
.................................................
....... 20

Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical 
spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, combined 
range of motion of the cervical spine greater 
than 170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the 
height 
.................................................
................................. 10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching. Fixation of a spinal segment in 
neutral position (zero degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve. Mild incomplete paralysis of 
the sciatic nerve warrants a 10 percent rating.  A 20 percent 
rating requires moderate incomplete paralysis of the sciatic 
nerve.  A 40 percent rating requires moderately severe 
incomplete paralysis of the sciatic nerve.  A 60 percent 
rating requires severe incomplete paralysis with marked 
muscular atrophy.  An 80 percent rating requires complete 
paralysis.  When there is complete paralysis, the foot 
dangles and drops, no active movement of the muscles below 
the knee is possible, and flexion of the knee is weakened or 
(very rarely) lost.  38 C.F.R. § 4.124a.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. § 
4.124(a).

Factual Background

A February 1996 emergency treatment note documents a 
complaint of lower back pain incurred when the Veteran was 
lifting furniture.  He was unable to bend forward at all at 
this time, and described pain at a level of 7/10.  The 
Veteran denied any numbness or tingling in the legs/feet or 
any neurological problems when walking.  

Of record is a May 1997 SSA disability decision, which denied 
the Veteran SSA disability benefits.  This decision shows 
that the Veteran sought such benefits due to a psychiatric 
disorder and an injured back.  A functional limitation 
assessment indicated that the Veteran could occasionally lift 
weights of 20 pounds, frequently lift weights of 10 pounds, 
stand or walk for approximately 6 hours, had unlimited 
ability to push or pull hand or foot controls, had frequent 
postural limitations in climbing, balancing, kneeling, and 
crawling, and occasional limitations with stooping and 
crouching.  The documentation associated with this decision 
shows that the Veteran claimed inability to work due to his 
low back disability, in addition to a nonservice-connected 
psychiatric disability.  The Veteran was apparently 
subsequently awarded benefits due to chronic lumbar back 
syndrome and a psychiatric condition.  

Private medical records in December 1998 and January 1999 
reflect the Veteran's treatment for progressively worsening 
constant low back pain.  His pain was no longer being 
relieved with Naprosyn.  He further described occasional 
exacerbations treated with muscle relaxers.  He gave variable 
reports as to whether he experienced radicular symptoms in 
the left lower extremity.  Examination demonstrated muscle 
spasm, and decreased sensation in the left lower extremity. 

Of record is a February 1999 magnetic resonance imaging (MRI) 
scan report from Sweetwater Hospital.  At this time 
degenerative disc disease and numbness in the legs was 
documented as the reason for this procedure.  The MRI 
revealed that the L5-6 disc was mildly narrowed and 
diminished in intensity.  The other lumbar discs appeared 
normal as did the conus medullaris.  This MRI report notes an 
impression of minimal L5-6 degenerative changes in a patient 
with transitional vertebra.  

A March 1999 history and physical report from Sweetwater 
Hospital notes a chief complaint of left leg parasthesias and 
back pain.  The Veteran described a history of left leg 
numbness to the thigh, with an onset of about 8 months prior.  
Examination demonstrated good range of motion (ROM) with no 
motor abnormalities.  No spasm was noted.  Sensory 
examination was non-focal.  He was given varying impressions 
of low back pain secondary to degenerative changes, and 
degenerative changes L5-L6 and L5-L6 radiculopathy.  The 
Veteran was treated with lumbar epidural steroid injections 
in March and April 1999.

In June 1999, the Veteran was provided his first VA 
examination in furtherance of substantiating his claim.  At 
the time of this examination, the Veteran reported chronic 
back pain that had gotten progressively worse, located at the 
L3-4 level in the center of the back.  Flare-ups were noted 
depending on the amount of activity, usually accompanied by 
numbness into the hip, as opposed to parasthesias or pain.  

Physical examination showed a normal posture and musculature 
of the back.  The Veteran had slow painful movements of all 
motions of his low back.  Flexion was limited to about 70 
degrees.  Extension was limited to about 28 degrees.  
Bilateral lateral flexion was to 30 degrees and bilateral 
rotation was to 45 degrees.  His deep tendon reflexes were 
active and equal.  Straight leg raising was to 70 degrees, 
with pain at the 70 degree angle.  His abdominal and 
cremasteric reflexes were present.  The muscle strength in 
his legs was normal and equal.  His senses of light touch, 
pain and dull discrimination and position were all intact.  
The examiner diagnosed degenerative disc disease at L4-5 with 
mild radiculopathy and limited range of motion in flexion, as 
well as mechanical and/or myofascial pain syndrome.

A June 1999 VA radiological report addresses the lumbosacral 
spine.  This report notes an impression of normal spine 
density and anatomical alignment of the lumbar spine.  The 
pedicles were intact and there was no evidence of fracture or 
dislocation.  The ultimate impression was of a negative 
lumbosacral spine series.  

A July 1999 private treatment record noted the Veteran's 
report of low back pain with an inability to sit.  He was 
described as having "significant" back pain.

A September 1999 VA medical certificate reveals a complaint 
of low back pain.  Examination of the back showed full range 
of motion on flexion, with pain, muscle tightness and lumbar 
tenderness.  Low back pain was assessed.  

Thereafter, private medical records reflect the Veteran's 
continued complaint of low back pain.  He described a 3-day 
exacerbation in pain in September 1999.  He described back 
pain of 3/10 severity.  In October 1999, he described low 
back pain of 2/10 severity with dysuria.  His back pain was 
otherwise described as "recurrent.'

In a statement received in October 1999, the Veteran 
described chronic low back pain which interfered with his 
ability to work 40 hours weeks in vocations involving lifting 
or discomfortable movements.  As a result of his back 
disability, the Veteran indicated having little if any 
employment activities.  He also described exacerbations of 
pain involving his thoracic spine caused by physical 
activity.

An August 2000 VA clinical record noted the Veteran's history 
of taking 2-3 non-steroidal anti-inflammatory drugs (NSAIDS) 
which helped the best, and that he had been "doing well."  
In December 2000, the Veteran requested stronger medications 
as his pain medications did not work all the time.

In February 2001, the Veteran presented at Sweetwater 
Hospital Emergency room due to an acute psychotic episode.  A 
psychiatric evaluation for The State of Tennessee Department 
of Mental Health and Developmental Disabilities included the 
Veteran's report of auditory hallucinations.  He had worked 
in grocery stores in the past, but related an inability to 
work because of back problems.  

A VA clinical record dated May 17, 2001 reflected the 
Veteran's report of episodes of back pain which had increased 
in frequency resulting in increased used of Tramadol.  He was 
given an assessment of chronic low back pain.

Private treatment records reflect that the Veteran was 
treated for an exacerbation of low back pain in August 2001.

A VA telephone triage note dated September 16, 2002, notes a 
complaint of a flare-up of back pain.  A September 23, 2002, 
VA treatment note in this regard documents a complaint of 
back pain at a level of 8/10 at worst.  Examination revealed 
decreased flexion with spasms and tenderness in the lumbar 
area.  The Veteran explained that he had taken numerous 
medications for this pain, without relief.  

A November 2002 VA Vocational and Rehabilitation evaluation 
noted that the Veteran had been diagnosed with a 
schizophrenic disorder with a secondary diagnosis of 
polysubstance abuse disorder.  He was contemplating starting 
a business of running a taxicab or buying a home.  However, 
he remained on disability and admitted to losing jobs due to 
hearing voices.

In December 2003, the Veteran was once again afforded a VA 
examination of his spine.  At the time of this examination, 
the Veteran complained of lumbar pain as well as pain 
radiating down into both legs, with occasional sensations of 
numbness down both legs.  He reported the most pain when 
bending or walking for a long period of time.  The Veteran 
reported no associated features, such as fever, dizziness, 
visual disturbance, numbness, weakness, bladder or bowel 
incontinence or erectile dysfunction.  He did not use any 
brace or assistive device.  He had no reports of unsteadiness 
or falls and he had had no surgeries.  The condition did not 
interfere with his daily activities of living, such as 
bathing, grooming and eating.  He was then unemployed and 
reported having last worked as a cook, quitting that job 
"due to the work environment."

Physical examination showed that the Veteran walked with a 
normal gait and had no obvious deformity of posture.  
Palpation of the vertebral processes revealed some lumbar 
tenderness.  Range of motion was full in flexion and 
extension, as well as rotation and bends.  The examiner noted 
pain in the lumbar spine with flexion and extension that did 
not radiate and was approximately in the middle of the lumbar 
spine.  Deep tendon reflexes of the patella were 2+ 
bilaterally and 2+ bilaterally in the Achilles.  Sensation 
was intact to light touch in the lower extremities.  Motor 
strength was full in the lower and upper extremities with no 
atrophy noted.  The examiner diagnosed mild facet 
degenerative changes at L5-S1.  

Radiological studies of the lumbosacral spine and pelvis were 
also performed in December 2003.  These studies showed a 
transitional lumbosacral spine and that the sacroiliac and 
hip joint spaces were unremarkable in appearance.  

Of record is a MRI report from Abercrombie Radiological 
Consultants dated in December 2003.  This report notes a 
complaint of low back pain, upper back pain and bilateral leg 
symptoms.  The MRI revealed normal spinal alignment and bone 
marrow signal.  The disc spaces were normal and there was no 
protruding disc material.  The spinal canal and neural 
foramina sizes were normal.  At most, there were mild facet 
degenerative changes at L5-S1.  D.E.N., M.D. noted that there 
was no abnormality seen to explain the Veteran's complaints 
of pain.

In February 2004, the Veteran was provided a MRI of the 
lumbar spine by VA.  The report associated with this 
procedure references the December 2003 MRI done at 
Abercrombie Radiological Consultants as well as the 
aforementioned February 1999 Sweetwater study.  A history of 
low and upper back pain with bilateral leg symptoms was 
noted.  MRI at this time showed normal spine alignment and a 
normal bone marrow signal.  The disc spaces were normal.  
There was no protruding disc material.  The spinal canal and 
neural foramina sizes were normal.  At most, there were mild 
facet degenerative changes at L5-S1.  No abnormality was seen 
to explain pain.  

At his May 2004 Board hearing, the Veteran related that his 
low back disability was more severe than it was then 
evaluated.  He related that he had been informed by a 
physician that when his "back damages" were increasing that 
his "urinary output would also increase" and had increased.  
He related that he had been informed of this approximately 
one year prior.  He also related his belief that his last VA-
provided MRI was inadequate as the machine was noisy.  He 
described that he had limited range of motion in his back and 
described severe pain and spasms in his back when he bent 
over, e.g. doing a simple task such as changing spark plugs 
on an automobile.  He related that although he had not been 
prescribed a back brace, that he used one on occasion.  He 
had briefly used a TENS unit, but that treatment had not been 
effective.  His physician had informed him that, during 
exacerbations of pain, he should lie down and perform 
stretching exercises.  He testified that he was unemployed 
since approximately the beginning of 2004, having last worked 
at a restaurant.  He was then attempting to assist his wife 
in getting a computer business off the ground.  He had been 
awarded SSA disability benefits based on a mental disorder.  
He related that he had he had been given nerve blocks in the 
lower back and that surgery to implant an artificial disc had 
been discussed.  It was suggested that the Veteran submit 
this evidence or seek VA's assistance in obtaining it.  

An October 2005 treatment note from S.R.J. M.D. notes a 
normal gait and movement in all extremities, with good 
strength and tone.  However, the spine was curved with 
excessive lordosis.  There was no spasm or tenderness.  A 
February 2006 treatment note from this provider notes a 
complaint of back pain.  Examination was normal, except for 
decreased range of motion in the lumbar back.  

In May 2007 the Veteran was provided another VA examination.  
A review of systems revealed no urinary incontinence or 
urgency and no urinary retention requiring catheterization.  
Urinary frequency was noted as occurring every 1 to 2 hours, 
with nocturia once per night.  There was no fecal 
incontinence, obstipation, erectile dysfunction, falls, 
unsteadiness or dizziness.  Occasional blurred vision was 
noted as unrelated to the back injury.  Numbness, 
parasthesias and leg or foot weakness was noted.  A history 
of fatigue, decreased motion, stiffness, weakness, spasms and 
pain was noted.  Flare-ups with lifting and certain bending 
were also noted, and lasted 3 to 7 days and were treated with 
rest and heat.  The Veteran reported significant impairment 
with flare-ups with additional limited motion.  

Objective examination resulted in a finding of no spasm, 
atrophy, guarding, pain with motion, or tenderness or 
weakness.  Posture, head position and gait were normal.  
There was symmetry in appearance.  There was no gibbus, 
kyphosis, listing, lumbar flattening, lumbar lordosis, 
scoliosis or reverse lordosis.  Motor examination was normal 
for all extremities, as was reflex examination.  There was no 
ankylosis.  Lasegue's sign was negative and there was no 
vertebral fracture.  Examination resulted in an impression of 
degenerative disc disease of the lumbar spine with small 
paracentral disc protrusion at L5/S1.  Moderate effects on 
the usual daily activities of chores, shopping, exercise, 
recreation and traveling were noted.  Severe effects on 
sports were noted.  No effects on feeding, bathing, dressing, 
toileting or grooming were noted.  The examiner noted that 
all records had been reviewed.  Further EMG/NCV testing was 
requested in regards to neurologic complaints. 

Shortly after the May 2007 examination, in that same month, 
the Veteran was provided EMG/NCV evaluation by VA.  The 
examiner notes that the Veteran had been working as a cook 
for the past 2 years, but had recently quit due to the 
physical demand of this job, which aggravated his back and 
leg problems.  

The Veteran related that about 1 year prior he developed new 
symptoms in both legs, which consisted of radiating pain and 
numbness from hip to posterior thigh to behind the knees of 
both legs, which were equally involved.  He denied numbness 
or pain in the distal leg below the knee, but described 
constant back and hip pain and numbness.  He further related 
that this pain and numbness would increase with bending and 
walking and that the knees would occasionally give way, 
although he denied ever falling.  He denied weakness of the 
ankles or feet.  

With respect to bladder and bowel problems, the Veteran 
related having problems for the past 2 to 4 years.  He 
described diarrhea and constipation, with occasional 
incontinence of the bowel.  He related having urinary 
urgency, frequency, feelings of incomplete voiding and 
incontinence of urine if he could not get to the bathroom on 
urge to void.  He had a good stream of voiding.  

Physical examination showed that the Veteran walked with a 
normal gait and without walking devices.  He did not have an 
antalgic gait.  There was no foot drop noted and heel-toe 
gait was normal.  The lumbosacral spine had a normal lordotic 
curve.  Range of motion was limited in the terminal flexion 
and extension due to pain.  Lateral bending bilaterally 
elicited ipsilateral low back pain on both sides.  

Examination of the right lower extremity showed no segmental 
muscle atrophy and the foot intrinsic muscles were full.  
Manual muscle testing was normal at the hip, knee, ankle and 
toe muscles.  Pinprick was decreased over the L5-S1 
dermatome.  Straight leg raising was positive at 60 degrees.  
Patrick testing was negative, as was Babinski.  Deep tendon 
reflexes were 2+ at the knee jerk and ankle jerk. 

Examination of the left lower extremity showed equal thigh 
circumference on both sides, and a calf circumference 1 inch 
smaller than the right.  There was mild foot intrinsic 
muscles atrophy without significant foot deformity.  Pinprick 
test was decreased over the L4 and L5 dermatomes.  Straight 
leg raising was positive at 60 degrees.  Patrick testing was 
negative, as was Babinski.  Deep tendon reflexes were 2+ at 
the knee jerk and ankle jerk.  Manual testing was 5/5 at the 
hip, knee, ankle dorsi and plantar flexors.

Neurological testing was performed, which resulted in an 
impression of suggestive bilateral L5 and S1 lumbar 
radiculopathy.  No diagnosis with respect to the bowel or 
bladder was made, although further testing was suggested.  

In a May 2007 addendum, a VA examiner noted that an MRI of 
the brain was normal and there was no evidence of 
demyelinating disease to explain the recent bowel and bladder 
dysfunction.  The examiner stated that it was not possible to 
state with certainty that the Veteran's sphincter difficulty 
complaints could be related to the thoracolumbar spine, and 
further indicated that additional testing was not warranted.  
The examiner noted an impression of low back pain, evidence 
of degenerative disc changes at L5-S1 and that EMG/NCV showed 
some evidence of chronic denervation, L5-S1 bilaterally.  He 
further noted that there was no evidence of peripheral 
neuropathy.  The examiner stated that the Veteran's back pain 
played some role in his unsuccessful work history, although 
it was not solely possible.

In a statement received in June 2007, the Veteran requested 
the RO to disregard the findings from his May 2007 
examination, apparently arguing that the VA examiner forced 
him to perform range of motion testing beyond his 
capabilities.

In May 2009, the Veteran was provided another VA examination 
because the last VA examination did not contain range of 
motion studies.  At the time of this examination, the Veteran 
reported daily, moderate, constant pain with spasms, 
radiating down both legs to the feet.  He also reported 
severe flare-ups on a weekly basis lasting 2 days.  When the 
Veteran had a flare-up, he relieved it with bed rest.  

Physical examination noted normal posture, head position and 
symmetry in appearance.  The Veteran's gait was normal.  
There was no gibbus, kyphosis, listing, lumbar flattening, 
lumbar lordosis, scoliosis, reverse lordosis or ankylosis.  
No spasm, atrophy or guarding was noted.  Pain with motion, 
tenderness and weakness were noted.  The lower extremities 
demonstrated active movement against full resistance.  Their 
muscle tone was normal and there was no atrophy.  Impaired 
sensation to vibration, pinprick and light touch was noted.  
Reflexes of the lower extremity were normal.  

The examiner obtained goniometrics of the lumbar spine, 
noting that pain was the primary factor in limiting range of 
motion.  With consideration of this factor, flexion was from 
zero to 40 degrees.  Extension was from zero to 10 degrees, 
bilateral lateral flexion was to 10 degrees.  Bilateral 
rotation was to 10 degrees.  Lasegue's sign was negative.  
Rectal exam was negative for significant findings.  The 
examiner noted a history of urinary incontinence, urgency, 
frequency, as well as fecal incontinence, erectile 
dysfunction, numbness and parasthesias.  In response to the 
question of whether the etiology of these symptoms was 
unrelated to the claimed disability, the examiner answered 
"no."  The examiner assessed chronic low back pain, lumbar 
degenerative disc disease with L-5 herniated nucleus 
pulposis.  The Veteran was not then employed.  The examiner 
noted that the Veteran's low back disability prevented him 
from doing chores, shopping, exercising and participating in 
sports.  Also noted were moderate effects on recreation and 
traveling, but no effects on feeding, bathing, dressing, 
toileting or grooming.  He also noted increased low back pain 
with constant positions, climbing up and down stairs, and 
flexion.  

Analysis

A.  Time period prior to May 17, 2001

The Board finds that, for the time period prior to May 17, 
2001, the criteria for an initial rating greater than 10 
percent have not been met for any period of time.  In this 
respect, the credible lay and medical evidence established 
that the Veteran's service-connected lumbar spine disability 
was manifested by no more than slight limitation of motion, 
mild IVDS and/or a lumbosacral strain with characteristic 
pain on motion.  

For example, the lay and medical evidence during this appeal 
period describes constant low back pain with "occasional 
exacerbations" or "recurrent" flare-ups which depended on 
the amount of activity.  In September and October 1999, the 
Veteran self-described the severity of his exacerbations as 
being 2-3/10 in severity.  In February 1996, he described a 
flare-up that was 7/10 in severity.

The medical evidence associated with the Veteran's complaints 
clearly did not reflect more than slight limitation of 
motion, or muscle spasm on extreme forward bending with loss 
of lateral spine motion in standing position.  For example, 
VA examination in June 1999 measured lumbar spine motion as 
70 degrees of flexion, 28 degrees of extension, bilateral 
lateral flexion to 30 degrees and bilateral rotation was to 
45 degrees.  These findings are consistent with a finding of 
no more than slight limitation of motion.  See 38 C.F.R. 
§ 4.71a, Plate V.  Additional evidence includes the private 
medical records which "good" ROM and "full" ROM during 
exacerbations in March and September 1999, respectively.  

Notably, the Veteran had some variable complaint of radicular 
symptoms, but the evaluations found no definitive motor or 
sensory deficits although mild radiculopathy was diagnosed.  
The overall lay and medical evidence describes mild IVDS 
symptomatology.

Overall, the Board finds that the lay and medical evidence 
demonstrates that the Veteran's lumbar spine disability was 
manifested by no more than slight limitation of motion, mild 
IVDS and/or a lumbosacral strain with characteristic pain on 
motion.  In so deciding, the Board has considered the 
Veteran's reports of functional limitations.  Notably, the 
findings of "good" ROM and "full" ROM of the lumbar spine 
in March and September 1999 were during an exacerbation of 
disability.  As such, the Board finds no basis for a rating 
greater than 10 percent when considering the provisions of 
38 C.F.R. §§ 4.40 and 4.45.

2.  Time period from May 17, 2001 to February 2, 2009

For the time period from May 17, 2001 to February 2, 2009, 
the Board resolves reasonable doubt in favor of the Veteran 
by finding that the criteria for a 40 percent rating under 
Diagnostic Code 5293 were met.  In this respect, on May 17, 
2001, the Veteran sought treatment for episodes of back pain 
which had increased in frequency resulting in increased used 
of Tramadol.  He was seen for an additional exacerbation of 
low back pain in August 2001, and described 8/10 back pain 
during a September 2001 evaluation.  He had abnormal findings 
such as increased lumbar lordosis, tenderness, muscle spasm 
and radicular complaints which were later confirmed with EMG 
examination.

However, the Veteran's IVDS symptoms were not shown to be 
pronounced with little intermittent relief.  For example, on 
VA examination in December 2003, the Veteran denied any 
interference with his activities of daily living, and 
physical examination reflected full range of motion.  In May 
2004, the Veteran testified to flare-ups caused by activity.  
On VA examinations in 2007 and 2009, the Veteran again 
testified to flare-ups caused by activity.  In the latter VA 
examination, the Veteran described severe flare-ups on a 
weekly basis lasting two days in duration.  Thus, the lay and 
medical evidence demonstrates IVDS episodes with more than 
intermittent relief.

As 40 percent is the maximum available ratings under 
Diagnostic Codes 5292 and 5295, the Board need not further 
consider these diagnostic codes.  See Johnston v. Brown, 10 
Vet. App. 80 (1997).

As noted above, the criteria for evaluating IVDS were amended 
September 23, 2002, to allow for evaluating IVDS based upon 
the frequency and duration of incapacitating episodes or, 
alternatively, by combining the orthopedic and neurologic 
manifestations of IVDS.  The method which provides the higher 
evaluation is to be utilized.

With respect to the criteria for evaluating IVDS based upon 
incapacitating episodes, an evaluation in excess of 40 
percent cannot be established based on the frequency and 
duration of incapacitating IVDS episodes.  In this regard, 
the Board notes that there is no indication that the Veteran 
has suffered incapacitating episodes, as defined in VA 
regulations, for a period of 4 weeks or more during any 12 
month period during the appeal period.

For the time period since September 23, 2002, the Board may 
resolve reasonable doubt in favor of the Veteran by finding 
that the criteria for separate 10 percent ratings for 
radiculopathy of the right and left lower extremities have 
been met.  Examination has shown purely sensory deficits in 
each extremity related to the Veteran's thoracolumbar 
disability and this radiculopathy has been characterized as 
mild.  For these reasons, a 10 percent, but no greater 
evaluation could be assigned for radiculopathy of each of the 
lower extremities.

The Board notes that the Veteran has complained of urinary 
and fecal incontinence.  The May 2007 VA neurologic 
examination, which was based upon EMG/NCV as well as MRI 
examinations, found that such complaints were not 
attributable to service-connected lumbar spine disability.  
The February 2009 VA examination report answered "No" as to 
whether the etiology of the Veteran's complaints were 
"unrelated" to the service-connected disability, and did 
not provide any further explanation.  

The Board notes that the question provided on the February 
2009 examination report is clearly confusingly phrased, 
resulting in a double negative answer.  In the absence of any 
clarifying comments and any medical evidence attributing such 
symptoms to service-connected disability, the Board places 
greater probative weight to the explained rationale of the 
May 2007 VA neurologist.  See Stefl v. Nicholson, 21 Vet. 
App. 120, 123 (2007) (holding that "the mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign the doctor's 
opinion").  Accordingly, separate evaluations are not 
warranted for urinary and fecal incontinence as it has not 
been shown that such symptomatology is at least as likely as 
not attributable to the service-connected thoracolumbar 
disability.

For the time period prior to February 3, 2009, separate 
evaluations of the chronic orthopedic and neurologic 
manifestations would not yield a higher evaluation than the 
40 percent rating assigned under Diagnostic Code 5243.  For 
example, VA examination in December 2003 demonstrated that 
the Veteran had no obvious deformity of posture and had full 
range of motion.  An October 2005 treatment note from S.R.J. 
M.D. noted normal movement in all extremities, but the spine 
was curved with excessive lordosis.  A February 2006 
treatment note noted decreased range of motion in the lumbar 
back, but no measurements were provided.  VA examination in 
2007 only reported range of motion limited in the terminal 
flexion and extension due to pain.  

Overall, the Board finds that the Veteran's chronic 
orthopedic manifestations would, at best, be evaluated as 20 
percent disabling under Diagnostic Code 5292 or 5295, or the 
General Rating Formula for Diseases or injuries of the Spine 
for any time during the applicable time period.  The 20 
percent rating for the orthopedic manifestations of IVDS, 
when combined with the separate 10 percent ratings for the 
chronic neurologic manifestations of right and left lower 
extremity radiculopathy, would not result in a rating greater 
than 40 percent when the disabilities are combined and the 
bilateral factor is applied under 38 C.F.R. §§ 4.25 and 4.26. 

However, on VA examination on February 3, 2009, the Veteran's 
thoracolumbar motion was measured as forward flexion to 40 
degrees with a combined range of motion exceeding 60 degrees.  
Notably, the range of motion findings were based upon the 
functional limitations of pain.  See 38 C.F.R. §§ 4.40 and 
4.45.  While such findings do not warrant a higher evaluation 
under the General Rating Formula for Diseases or injuries of 
the Spine, the Board resolves reasonable doubt in favor of 
the Veteran by finding that such limitation of motion more 
nearly approximates the criteria for "severe" limitation of 
motion under Diagnostic Code 5292.  

Accordingly, the Veteran would benefit from evaluating the 
IVDS orthopedic manifestation of severe limitation of motion 
as 40 percent disabling under Diagnostic Code 5292, and 
separately evaluating his IVDS neurologic manifestations of 
right and left lower extremity radiculopathy as 10 percent 
disabling, each, under Diagnostic Code 8520.  

In summary, the Board finds that, for the time period prior 
to May 17, 2002, the criteria for an initial rating greater 
than 10 percent have not been met for any period of time.  In 
this respect, the credible lay and medical evidence 
established that the Veteran's service-connected lumbar spine 
disability was manifested by no more than slight limitation 
of motion, mild IVDS and/or a lumbosacral strain with 
characteristic pain on motion.

For the time period from May 17, 2002 to February 2, 2009, 
the Board finds that the criteria for a 40 percent rating 
under Diagnostic Code 5243, but no higher, have been met.  In 
this respect, the evidence demonstrates severe, recurring 
attacks of IVDS with intermittent relief.  Alternatively 
rating the Veteran based upon combining the evaluations of 
his chronic orthopedic and neurologic manifestations of IVDS 
does not provide a greater benefit to the Veteran for this 
time period.

For the time period since February 3, 2009, the Board finds 
that the Veteran would benefit from evaluating the IVDS 
orthopedic manifestation of severe limitation of motion as 40 
percent disabling under Diagnostic Code 5292, and separately 
evaluating his IVDS neurologic manifestations of right and 
left lower extremity radiculopathy as 10 percent disabling, 
each, under Diagnostic Code 8520.

In so deciding, the Board has found the Veteran credible to 
describe symptoms such as pain, numbness, limitation of 
motion, etc.  His reports of back pain are found credible, 
and have been relied upon in determining the appropriate 
disability rating.  To the extent that he argues entitlement 
to higher ratings still, the Board finds that the findings of 
trained medical examiners greatly outweigh his assertions.  
The benefit of the doubt rule has been applied in the 
Veteran's favor, but the preponderance of the evidence is 
against higher ratings still.  38 U.S.C.A. § 5107(b).

Extraschedular Consideration

The Board is aware of the Veteran's complaints as to the 
effects of his service-connected disability on his activities 
of work and daily living.  In the Board's opinion, all 
aspects of the Veteran's service-connected thoracolumbar 
spine disability are encompassed in his initial ratings 
assigned.  In particular, the schedular criteria specifically 
contemplate his symptoms of pain, limitation of motion, 
muscle spasm, IVDS exacerbations and radicular symptoms.  
Notably, higher schedular evaluations are assignable, but the 
Veteran does not meet the criteria for the maximum ratings.  
As the assigned schedular evaluations are adequate, there is 
no basis for extraschedular referral in this case.  See Thun 
v. Peake, 22 Vet. App. 111, 114-15 (2008).  


ORDER

For the time period prior to May 17, 2002, an initial 
evaluation in excess of 10 percent for service-connected 
thoracolumbar spine disability is denied.

For the time period from May 17, 2002 to February 2, 2009, a 
40 percent rating, but no higher, for service-connected 
thoracolumbar spine disability is granted.

For the time period since February 3, 2009, a 40 percent 
rating is granted for the IVDS orthopedic manifestation of 
severe limitation of motion.

For the time period since February 3, 2009, a 10 percent 
rating is granted for the IVDS neurologic manifestation of 
right lower extremity radiculopathy subject to the laws and 
regulations governing the award of monetary benefits.

For the time period since February 3, 2009, a 10 percent 
rating is granted for the IVDS neurologic manifestation of 
left lower extremity radiculopathy, subject to the laws and 
regulations governing the award of monetary benefits.




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


